Citation Nr: 1446400	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  13-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for neck disability.

5.  Entitlement to a compensable evaluation for bunion right foot.

6.  Entitlement to an increased evaluation for bunion left foot, evaluated as 0 parent disabling prior to June 25, 2014, and 10 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA and VBMS).  The Board has reviewed the contents of the electronic file in addition to the paper file in deciding this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

2.  Tinnitus was not incurred during or as a result of active service.

3.  A low back disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative arthritis of the spine was not exhibited within the first post service year.

4.  The Veteran's bunion right foot disability has been manifested by mild to moderate symptoms, including functional loss due to pain on movement, decreased range of motion, and an abnormal gait.

5.  Prior to June 25, 2014, the Veteran's bunion left foot disability had been manifested by mild to moderate symptoms, including functional loss due to pain on movement, decreased range of motion, and an abnormal gait.

6.  Since June 25, 2014, the Veteran's bunion left foot disability has been manifested by moderate pain on ambulation and a history of operation with metatarsal head resection. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  Entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for an initial 10 percent rating for bunion right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2013).

5.  Throughout the time period on appeal, a 10 percent rating, but no more, for bunion left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2011 notice letter sent prior to the initial denial of the service connection claims for hearing loss and tinnitus, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeals, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA for the initial rating appeals.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA medical examinations in June 2012 (feet and back), December 2012 (hearing loss and tinnitus), and May 2014 (feet).  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeals.  The VA examiners considered the history of the claimed disabilities, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed a thorough physical evaluation of the Veteran, to include x-rays; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examinations for the appeals decided herein.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Also, post-service treatment records adequately identified as relevant to the Veteran's appeal have been obtained or otherwise submitted and are associated with the record.  Service treatment records are complete and included in the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims decided herein.  In view of the foregoing, the Board will proceed with appellate review.






II. Law and Regulations

Service connection claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

(i) Hearing loss and tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus disabilities were incurred in service.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court in Hensley v. Brown, 5 Vet. App. 155 (1993) indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

On June 1976 enlistment examination, an audiogram shows the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NR
10
LEFT
5
5
5
NR
5

Clinical evaluation of the ears was normal.  The remainder of the Veteran's STRs is clear for any complaints of, or treatment for, hearing problems.  At the Veteran's June 1979 separation exam, clinical evaluation of the ears was normal.  The audiometric evaluation revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
35
25
LEFT
0
0
10
20
15

These test results do not reflect a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2013).

Post service, the Veteran did not complain of hearing loss or tinnitus until he filed his claims for VA compensation benefits in August 2012.

On December 2012 VA examination, the Veteran reported that he served as an ammunition specialist in service.  He was frequently exposed to helicopters, airplanes, and explosions.  He sometimes wore hearing protection.  He denied a history of occupational and recreational noise exposure.  The Veteran reported that he has recurrent bilateral tinnitus that is noticed more at night and is described as "a ring."  He reported that his tinnitus began in service but does not recall a particular event or time of onset.  He further stated that he reported tinnitus to a medical provider while in service.  The audiometric evaluation revealed the following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
40
45
45
LEFT
15
15
45
45
45

Speech discrimination scores were 96% for the right ear and 100% for the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

On review of the claims file, the examiner opined that the Veteran's current hearing loss and tinnitus were less likely than not caused by or a result of military service.  The examiner noted that the Veteran had normal hearing in both ears at time of enlistment, however he had slight dips in his hearing at 3000 Hz.  On separation examination, hearing was normal in both ears, with the exception of a mild hearing loss in the right ear at 3000 Hz.  However, there was no significant shift in hearing between enlistment and separation.  Additionally, there are no documented complaints of tinnitus during service.  Therefore, the Veteran's tinnitus was more likely a symptom of his hearing loss.

In consideration of the medical and lay evidence of record under the laws and regulations as set forth above, the Board finds that service connection for bilateral hearing loss and bilateral tinnitus are not warranted.

The Board finds the Veteran to be competent to report what he has observed or experienced regarding his hearing.  38 C.F.R. § 3.159(a)(2).  His report that he was exposed to loud noises while in service is competent and credible.

In this context, additional probative evidence concerning the onset of hearing loss and tinnitus includes the Veteran's audiometric findings in service which, in general, showed normal hearing in all measured frequencies.  The objective audiometric findings in service tend to weigh against the Veteran's recollections and perceptions of demonstrating hearing loss in service.  Moreover, service treatment records are wholly devoid of complaints, treatment, or diagnoses of tinnitus.  This absence of evidence constitutes negative evidence against the claim because it tends to disprove that the tinnitus was a result of acoustic trauma in service.

Additionally, the Veteran is competent to indicate that he has had continuous hearing problems since service.  However, the Veteran made no mention of hearing loss or tinnitus when he filed his initial claim for compensation in 1979.  He also filed other claims for compensation prior to the August 2012 claim for compensation for auditory problems and did not mention hearing loss or tinnitus.  The Board finds it likely that if he had hearing loss and tinnitus related to service, he would have mentioned this when filing earlier claims for compensation and was aware of the program.  Further, the Veteran did not complain of or seek treatment for hearing loss or tinnitus until August 2012, approximately 33 years after his separation from service.  The Board finds that this lengthy period without treatment weighs heavily against a claim for direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The Veteran has expressed his belief that his current hearing loss and tinnitus disabilities are related to noise exposure in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to auditory difficulty is commonly known and, therefore, the Veteran's testimony that his tinnitus and hearing loss are related to acoustic trauma in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The audiologist provided medical opinions supported by medical rationale which is consistent with and supported by the evidence of record.   Thus, the December 2012 opinion is afforded significant probative weight.

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service injury or disease manifesting hearing loss or tinnitus, symptoms of hearing loss or tinnitus during active service, continuous symptoms of hearing loss since service and a nexus between hearing loss or tinnitus and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss and tinnitus.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

(ii) Low back disability

The Veteran asserts that his current low back disability is related to back pain in service.

On July 1976 enlistment examination, the Veteran reported recurrent back pain.  Clinical evaluation of the spine was normal.  However, the examining physician noted mild lordosis of the lumbosacral spine.

In December 1976, the Veteran complained of low back pain.  In February 1977, the Veteran complained of low back pain that occurred most often after physical training and in the morning.  The Veteran reported that he injured his back as a child.  Examination of the back was normal.  In April 1977, the Veteran complained of chronic low back pain in the lumbosacral area.  An x-ray was negative and there was no muscle spasm or weakness.  The Veteran had complete range of motion.  The impression was chronic lumbar strain.  On June 1979 separation examination, clinical evaluation of the spine was normal.

Post service, the Veteran underwent a removal of back cyst in October 2009.   Following the procedure, the Veteran reported intermittent back pain on a scale of 6 out of 10.  During an August 2010 VA assessment, the Veteran reported that he had back pain which prevented him from employment involving physical labor.  The Veteran filed a claim for service connection for his back in February 2011.  

In March 2012, the Veteran reported chronic lower back pain for years.  On examination, there was tenderness over the left lower lumbar area.  Trunk mobility was mildly limited.  Straight leg raise test was negative.  There was no motor or sensory deficit.  An x-ray showed questionable retrolisthesis of L4 on L5.  Slight chronic degenerative changes.  An MRI showed extensive degenerative spondylosis with disc bulging and facet arthropathy.

During an April 2012 VA physical therapy consultation, the Veteran reported chronic low back pain with occasional radiculopathy.

On June 2012 VA examination, the Veteran reported that he fell off a truck in 1978.  It did not bother him much until 1985 when he noticed difficulty in bending, lifting, standing and sitting for a long period of time.  Those symptoms had gotten worse; walking hurt more and the pain was more intense.  On physical examination, the Veteran exhibited normal range of motion (ROM) with no objective evidence of painful motion.  The Veteran had diffuse pain midline and to paraspinal muscles of lumbar spine area.  Muscle strength, straight leg raising, and sensory testing were normal.  Radiculopathy and intervertebral disc syndrome were not found.  The examining physician noted a 2012 diagnosis of lumbar spondylosis.

After review of the claims file, the examiner gave a negative opinion.  She reasoned that records do not mention any trauma to the back except for a back injury as a child.  The Veteran complained of back pain in service and was diagnosed with chronic strain (x-rays were negative).  Examination of the back on discharge noted no active issues.  There was no further medical documentation until August 2009; at that time, the Veteran did not complain of back pain.  The first mention of back pain was in treatment is March 2012.  X-rays show slight degenerative changes which most likely are age related.

In this case, the objective medical evidence fails to demonstrate that the Veteran had established a nexus between his claimed back disorder and active service.

The Veteran contends his current low back disability is related to a 1978 fall in service.  To the extent he is claiming that current back pathology began in service and has continued since that time, the Board does not find this credible.  The Veteran made no mention of back problems when he filed his initial claim for compensation in 1979.  The Board finds it likely that if he had significant back pathology that began in service and continued since that time, he would have mentioned this when filing the earlier claim for compensation and was aware of the program.  Further, the Veteran did not complain of or seek treatment for back problems until 2010, approximately 30 years after his separation from service.  The Board finds that this lengthy period without treatment weighs heavily against a claim for direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).The Board finds the June 2012 VA examination report more probative than the Veteran's statements.  The VA opinion reflects a review of the claims folder, interview with the Veteran, and clinical examination.  The rationale for the examiner's opinion is plausible and consistent with the record, which shows no complaints of back pain until October 2009.  Further, there is no positive nexus opinion of record to controvert the VA opinion.  The Board thus considers it highly persuasive evidence weighing against a nexus to service.  Caluza, 7 Vet. App. at 511.

The weight of the competent evidence is against a finding of nexus between the current lumbar spondylosis and the Veteran's active service.  As spondylosis is considered a chronic disease under 38 C.F.R. § 3.309(a) (i.e., "arthritis"), an award of service connection may be warranted solely on the basis of continuity of symptomatology. 

The Veteran's STRs show that he was seen for complaints of back pain and was assessed with chronic back strain during service.  However, clinical evaluation of the Veteran's spine was normal upon separation examination in June 1979.  Moreover, the Veteran reports that his current back disability first manifested in 1985, over 5 years after separation from active duty.  Further, the first evidence of record of a back disability is in October 2009, over 30 years after his separation from service.  An extended period of time after service without any manifestations of the claimed disability tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, the Veteran's statements and the documented treatment reports of record fail to establish continuity of symptomatology as to lumbar spondylosis.

In sum, the probative evidence weighs against the Veteran's claim for service connection for a back disability, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

Increased evaluations for bunions, right and left feet

In April 2011, the Veteran submitted a claim of entitlement to service connection for a "foot condition."  In June 2012, the RO granted service connection for right and left foot hallux valgus (also referred to as bunions) effective April 11, 2011, and assigned noncompensable evaluations under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280.  The Veteran disagreed with the initial disability evaluations assigned by the RO.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

 Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2013).

 It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus that was operated on with a resection of the metatarsal head or when severe, if equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a.

Hallux valgus can also be rated under DC 5284 as a foot injury.  38 C.F.R. § 4.71a.  DC 5284 allows for a 10 percent rating for moderate foot injuries: a 20 percent rating for moderately severe foot injuries; a 30 percent rating for severe foot injuries; and a 40 percent rating for actual loss of use of the foot.  Id.  When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to flare-ups or pain, fatigability, incoordination, pain on movement, and weakness causing additional disability beyond that reflected on range of motion (ROM) measurement.  See DeLuca, 8 Vet. App. 202.  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Also, in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.

On June 2012 VA podiatry examination, the Veteran reported a burning sensation at big toes and numbness on the bottom of his big toes whenever he stands and walks more than 20 minutes.   On examination, the Veteran did not have Morton's neuroma, metatarsalgia, hammertoe, or weak feet.  He had not had surgery for hallux valgus.  He did not have malunion or nonunion of tarsal or metatarsal bones.  An x-ray revealed hallux and bunion deformity bilaterally.  The examiner opined that the Veteran's foot condition did not impact his ability to work.

A March 2014 VA podiatry note indicates that the Veteran reported his bunions were painful with and without shoes.  Shoe treatment was ineffective, and the Veteran requested surgery.  The examiner noted bilateral bunion, contracted digits, tender on palpation and ROM, and no inflammation.

An April 2014 podiatry note indicates that the Veteran reported bunion pain bilaterally, right greater than left.  Pain had increased progressively and was worse with standing and walking.  The Veteran wanted surgical intervention, starting with the right bunion because it hurt more.  An x-ray revealed mild bilateral hallux valgus with preserved joint spaces, mild hypertrophy of the first metatarsal head bilaterally, minimal fifth digit hammertoe bilaterally, tiny posterior calcaneal spurs.  Physical examination revealed a decreased ROM of the right first metacarpophalangeal joint (MPJ).  There was mild pain on palpation bilaterally.  

On May 2014 VA examination, the Veteran reported increasing pain, worse when standing, walking, and in damp weather.  The pain caused the Veteran to limp while walking.  Physical examination revealed a bony prominency on medial aspect of the 1st metatarsal head bilaterally with tenderness at palpation.  The Veteran exhibited mild pain on ROM of the 1st MPJ bilaterally.  The examiner opined that the Veteran had mild or moderate symptoms due to hallux valgus.  The Veteran could hold sedentary employment.  

In June 2014, the Veteran reported bunion pain bilaterally, left greater than right.  Later that month, the Veteran underwent a left foot Austin bunionectomy with screw fixation.

An August 2014 podiatry post-operation note indicates that the Veteran experienced some pain during ambulation in his 1st MPJ.

A September 2014 rating decision increased the evaluation of the Veteran's bunion, left foot to 10 percent disabling, effective June 25, 2014, the date of his left foot bunionectomy. 

Upon review of the evidence of record, the Board finds that the Veteran's foot bunions more nearly approximate 10 percent disability ratings since April 11, 2011.  The Veteran has consistently reported bilateral foot pain.  Moreover, the Veteran reported a bilateral burning sensation and numbness in the big toes on June 2012 VA examination.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran has exhibited a moderate bilateral foot injury under DC 5284, and thus a 10 percent rating is warranted since he filed his claim.

The Board further finds that a rating in excess of 10 percent for either the right or left hallux valgus disability is not warranted.  The evidence does not demonstrate that the Veteran's hallux valgus disabilities are of a moderately severe degree as to warrant a 20 percent rating under DC 5284.

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings in addition to those already awarded for his service-connected bunion disabilities, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period has the disability of either foot been more disabling than as currently rated.

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  DC 5280 specifically addresses hallux valgus and assigns a compensable rating when the disability either requires surgery involving resection of the metatarsal head, or manifests as "severe," if equivalent to amputation of the great toe.  38 C.F.R. § 4.72.  Symptoms beyond these criteria are reasonably considered under DC 5284, which contemplates foot injuries.  Id.  As foot injuries affect the musculoskeletal system, DC 5284 incorporates consideration of factors including functional loss due to flare-ups or pain, fatigability, incoordination, pain on movement, and weakness causing additional disability beyond that reflected on range of motion measurement.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.  Thus, foot injury symptoms associated with hallux valgus demonstrated throughout the period on appeal - including painful motion, tenderness to palpation, numbness, and abnormal gait - are contemplated by the criteria discussed above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran is unemployed, and that his usual occupation was a computer technician.  On June 2014 VA examination, the examiner opined that the Veteran could perform sedentary employment due to his inability to stand or walk for long periods of time.  Therefore, the evidence does not show that the Veteran's service-connected right and left bunions preclude employment.  As such, there is no basis for awarding a TDIU at the present time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service condition for a back disability is denied.

An initial 10 percent rating, but no higher, for bunion right foot is allowed, subject to the regulations governing the award of monetary benefits.

An initial 10 percent rating, but no higher, for bunion left foot is allowed, subject to the regulations governing the award of monetary benefits. 


REMAND

The Veteran asserts entitlement to service connection for a cervical spine disability, which he contends is due to his military service.  Service treatment records show that the Veteran complained of neck pain in December 1976 and October 1977.  Post-service medical records demonstrate treatment for neck pain since December 2010.  An April 2012 MRI showed extensive degenerative spondylosis with disc bulging and facet arthropathy resulting in ventral cord impingement.  

Despite evidence of a current disability and in-service treatment for neck pain, the Veteran has not been afforded a VA examination for his claim.  Therefore, a VA examination is necessary to determine whether the Veteran's neck disability is related to service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received. All such available documents should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed disability of the cervical spine.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military neck symptomatology.

After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current cervical spine disability had its clinical onset during the Veteran's active duty or is otherwise related to such service. In answering this question, the examiner should address the Veteran's in-service neck complaints, the post-service medical history, and any assertions of continuity of symptomatology dating from the Veteran's military discharge. 

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


